Main, C. J.
(dissenting) — I am unable to agree with the views of the majority in this case. The evidence, as I understand it, shows that the note in question was delivered and became a binding obligation which was only to be defeated upon a condition subsequent, to wit, the removal of the respondent from the city of Ellens-burg. The fact that the removal took place before the first installment became due does not make the condition upon which the note was delivered a precedent one and not a subsequent condition. I therefore dissent.